Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2014

                                      No. 04-13-00034-CV

                                   Julio Marcos AGUILERA,
                                           Appellant

                                                v.

                                   Delmis Sirey AGUILERA,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-16322
                            Honorable Larry Noll, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, the appeal is ABATED and
REMANDED to the trial court with instructions to enter findings pursuant to section 154.130(b)
of the Texas Family Code within 30 days from the date of this order. See TEX. FAM. CODE ANN.
§ 154.130(b) (West Supp. 2013). The trial court clerk is ORDERED to prepare a supplemental
clerk’s record containing the findings and to file the supplemental clerk’s record in this court no
later than 10 days from the date the trial court makes the findings.

       It is so ORDERED on February 26, 2014.

                                                 ____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February 2014.


                                                 _____________________________
                                                 Keith E. Hottle, Clerk